Special charges 1 and 2 given by the court at the insistence of the plaintiff were without hypothesis, and the question of fact involved depended on oral testimony, and its credibility should have been submitted to the jury. Shipp et al. v. Shelton, 193 Ala. 658, 69 So. 102; Penticost v. Massey,201 Ala. 261, 77 So. 675; Scott v. State, 110 Ala. 48, 20 So. 468.
For the error in giving these charges, the rehearing is granted, the judgment of affirmance is set aside, and the judgment of the circuit court is reversed and the cause remanded.
ANDERSON, C. J., and THOMAS and KNIGHT, JJ., concur.